DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Status of Claims 

1.	Claims 1, 17, and 20 are amended.  Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 21, 2022 and November 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
4.	Claims 1-20 are directed to providing enhanced updates to facilitate precision therapy.  The claims are considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
5.	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-19 are directed to a system containing at least one processor and claim 20 is directed to a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (a machine and a process) and will be further analyzed under step 2 of the Alice/Mayo framework.
6.            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
7.	Regarding representative independent claim 1, the claim sets forth a system comprising:
	a number of electronic health record (“EHR”) systems, each associated with a healthcare provider, and each comprising patient data for at least a particular patient;
	one or more genetic sequencing devices, each configured to, upon receipt of instructions, carry out genetic testing;
	a laboratory information system (“LIS”) in electronic communication with each of the number of EHR systems and each of the one or more genetic sequencing devices, wherein said LIS comprises a testing database with genetic testing information for at least the particular patient, an eligibility database with insurance eligibility rules applicable to at least the particular patient, and software instructions stored at one or more electronic storage devices, which when executed, configures one or more processors to:
	receive medical information from a transmitting one of the number of EHR systems at the LIS; 
if the received medical information comprises new treatment information: 
query the testing database for genetic testing results associated with the particular patient; and 
determine if the new treatment information comprises one or more prescribed medications designated as ineffective or undereffective for the particular patient based on the retrieved genetic testing results for the particular patient, and if so, instructing each of the number of EHR systems to designate the one or more prescribed medications designated as ineffective or undereffective as an allergy at each of the number of EHR systems; 
if the received medical information comprises new diagnosis information: 
query the eligibility database to retrieve eligibility rules for the particular patient; and 
determine if genetic testing is eligible under the retrieved eligibility rules, and if so, transmit a suggested order for the eligible genetic testing to the transmitting one of the number of EHR systems; and
where authorization is electronically received for the suggest order;
generate instructions to perform the suggested order; and
transmit the instructions to at least one of the one or more genetic sequencing devices to initiate the authorized genetic testing.

The above-recited limitations set forth an arrangement where data is received with regard to a patient and determining the efficacy of a drug based on the patients genetic testing results.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent and dependent claims do recite additional limitations:  
	A database
	An electronic storage device
	A processor
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[00135] Certain operations described herein may be performed by one or more electronic devices. Each electronic device may comprise one or more processors, electronic storage devices, executable software instructions, and the like configured to perform the operations described herein. The electronic devices may be general purpose computers of specialized computing device. The electronic devices may be personal computers, smartphone, tablets, databases, servers, or the like. The electronic connections described herein may be accomplished by wired or wireless means. The computerized hardware, software, components, systems, steps, methods, and/or processes described herein may serve to improve the speed of the computerized hardware, software, systems, steps, methods, and/or processes described herein.

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  	The independent claims 17 and 20 and dependent claims 2-16 and 18-19 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  



Response to Arguments
8.	Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive.
A.	Applicant further argues that the claimed invention is integrated into a practical application.

	In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. The steps of the claim limitations outlined above in the 35 U.S.C. 101 rejection are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.  Regarding, the steps that Applicant points to (reciting a specialized equipment used to carry out the authorized genetic testing) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. The structural elements of the present application (i.e., A database, An electronic storage device, A processor, etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.
	The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors of consumers, i.e. individials, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.  The claims are drawn to merely receiving information and determining an outcome for a patient, i.e. identifying and determining an eliglbe genetic test.  This is merely sending information to a patient.  
	The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).  The claims as written are providing instructions to carry out a test, not actually performing the tests or performing any analysis of the tests as argued in the remarks filed on November 3, 2022.  
 	Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Computerized system and methods of adjudicating medical appropriateness (US 20060259325 A1) teaches a method for adjudicating and reimbursing a care provider for services provided for a clinical event is provided. The method includes the step of receiving a transaction having a number of clinical data elements. The method also includes the steps of accessing a data store including payer information and determining whether the transaction is eligible for reimbursement by at least one payer. The method also includes the steps of accessing a first knowledge base comprising evidence-based standards for providing medically appropriate care and selectively performing analysis of the clinical data elements of the transaction against at least one standard to determine if the care provided is medically appropriate. The method further includes the steps of accessing a second knowledge base containing at least one criterion for assessing quality of care and selectively performing analysis of the clinical data elements of the transaction against the at least one criterion to determine if the care provided is medically appropriate. Also, the method includes determining a level of reimbursement based on the medical appropriateness and quality of the care provided and authorizing reimbursement of the care provider from at least one payer.

B.	Treatment Determination and Impact Analysis (US 20080228824 A1) teaches A method, software, database and system for determining an optimal treatment for an illness in an individual and for determining the impact (e.g., side effects and intended benefits) of the treatment in the individual are presented in which an attribute profile of the individual containing genetic and non-genetic attributes is compared against a database containing combinations of genetic and non-genetic attributes that are statistically associated with successful treatment of the illness in other individuals.

C.	OPTIMIZING PHARMACEUTICAL TREATMENT PLANS ACROSS MULTIPLE DIMENSIONS (US 20090240523 A1) teaches generating optimized pharmaceutical treatment plans for an individual. A set of known treatments to be used by the target individual over a future period of time is generated. An actual use of the treatments in the set of known treatments by the target individual during the future period of time is substantially certain. A set of probable treatments of the target individual is received. The actual use of the treatments in the set of probable treatments by the target individual during the future period of time is uncertain. An optimized pharmaceutical treatment plan for the target individual is generated. The optimized pharmaceutical treatment plan comprises medications and durable medical goods that are likely to be used by the target individual over the future period of time optimized over a set of dimensions associated with the set of known treatments and the set of probable treatments;
D.	Insurance Evaluation Engine (US 20170293722 A1) teaches evaluating a cost of insurance are provided. The method may commence with parsing a text from medical information sources to obtain statistical data associated with a population of patients. The method may further include structuring the statistical data to form structured medical metadata in an intelligent medical database. Based on the structured medical metadata, a causal network may be created. The method may continue with receiving health data associated with a patient from one or more patient data sources. The health data may be parsed to obtain processed patient health data. The method may further include mapping the processed patient health data against the causal network. Based on the mapping, a future health status associated with the patient may be predicted. The method may continue with evaluating the cost of the insurance associated with the patient based on the future health status.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624